Opinion by
Holt, C.:
Of the many questions raised by the parties ih their briefs, we shall examine but a single one; we believe it is decisive of this case. It is, whether there was an acceptance by the county of Stafford of the building erected *25by the citizens of the city of St. John for a court house of that county. The simple fact of donating the lots and building without an acceptance on the part of the county would not make it county property. Was there an acceptance of this building by the county? In the agreed statement of facts we find that the district court had held two terms in the building, and, excepting the county commissioners, that the county officers, some willingly and others under protest, had occupied it for their offices; that the county board was notified by the mayor of St. John that the building had been constructed for a court house, and a deed made to the county and filed for record, and such notice was spread upon the records of the proceedings of the county board; and that the county board went into the office of the county clerk in the building, and held its session in that room.
In this connection, let us examine the powers and duties of the board of county commissioners and of the county clerk concerning the property of the county and the places of business or offices of the county officials, and also their official relations to each other. The statute provides, in relation to county commissioners, that the county board shall have power “to make such orders concerning the property belonging to the county as they may deem expedient; to have charge of the county buildings; and where there are no county buildings, to provide suitable rooms for county purposes,” and “to represent the county and have the care of the county property, and the management of the business and concerns of the county in all cases where no other provision is made by law.” (Comp. Laws of 1879, ch. 25, §16.) These provisions are plain and explicit, and -need no elucidation so far as this case is concerned. The county commissioners had charge of county property ; they had full freedom and power to hold their sessions wherever they saw fit, provided they were held at the county seat; they had the power to order the county clerk to come to them, they were not compelled to go to his office.
In relation to the duties of county clerk, it is provided that he shall attend the sessions of the county board of commis*26sioners, keep the seals, records and papers of the said board, record all the proceedings of said board, make regular entries of all decisions concerning money. (Comp. Laws of 1885, ch. 25, §§43, 44.) In The State v. Allen, 5 Kas. 219, Mr. Justice "VALENTINE, speaking of the duties and powers of the county clerk, says:
“It is the duty of the county clerk to attend the sessions of the board of county commissioners, keep a record of their proceedings, sign the record, and attest the same with the county seal. He is merely a clerk in such cases for the board, having no supervisory control over and not responsible for their actions.”
In the agreed statement of facts, it is set forth that the board of county commissioners held its session in the county clerk’s office under protest. If it was to the county clerk, it would be a novel and incongruous act, for the county clerk was under the authority and direction of the county board: it would have been the protest of a superior to an inferior — a strange inconsistency, a contradiction of terms, a legal impossibility. This is a case where the actions of the county commissioners must govern, and are more important than the excuses they offer or any reasons they may give for their course of procedure. It is plain that if they occupied it as their place of meeting, it was an acceptance of the building as a court house. They also levied as a board, taxes to pay interest upon the bonds voted by the city of St. John, as provided by chapter 73, Laws of 1887.
This disposes of the case, and we recommend that the judgment be affirmed.
By the Court: It is so ordered.
All the Justices concurring.